Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 02/09/2022. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirzel et al (U.S. Pub No. 2015/0378979 A1), and in view of Getzinger et al (U. S. Patent No. 4,972,314).
As per claim 1, Hirzel discloses a system for deconstructing an integrated web of structural components and data, the system comprising: at least one processor configured to:
maintain the integrated web of the structural components and the data, wherein the structural components include customized tables for maintaining the data, automations for acting on the data in the customized tables, and dashboards for visualizing the data (Par [0062, 0175]);
receive instructions to alter elements of at least some of the structural components; update the integrated web to comport with the instructions (Par [0047]).
Hirzel does not explicitly disclose receive a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, output the copy of the structural components in a template format that permits the copy to be adopted for secondary use.
However, Getzinger discloses receive a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, output the copy of the structural components in a template format that permits the copy to be adopted for secondary use (Col 9 lines 36-61 and Col 14 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Getzinger into the teachings of Hirzel in order to improve data flow (Col 1 line 39).
As per claim 2, Hirzel discloses the system of claim 1, wherein the at least one processor is further configured to export the copy in the template format to a repository for access by third parties (Par [0053]).
As per claim 3, Hirzel discloses the system of claim 2, wherein the at least one processor is configured to enable revision of the copy prior to export (Par [0053, 0066]).
As per claim 4, Hirzel discloses the system of claim 3, wherein the revision includes a change in at least one column heading (Par [0063, 0082]).
As per claim 5, Hirzel discloses the system of claim 2, wherein the at least one processor is configured to limit access to the copy to entities with access authorization (par [0052]).
As per claim 6, Hirzel discloses the system of claim 5, wherein the access authorization is dependent of receipt of a recompense signal (par [0052]).

As per claim 8, Hirzel discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations for deconstructing an integrated web of structural components and data, the operations comprising:
maintaining the integrated web of the structural components and the data, wherein the structural components include customized tables for maintaining the data, automations for acting on the data in the customized tables, and dashboards for visualizing the data (Par [0062, 0175]);
receiving instructions to alter elements of at least some of the structural components; updating the integrated web to comport with the instructions (par [0047]);
Hirzel does not explicitly disclose receiving a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, outputting the copy of the structural components in a template format that permits the copy to be adopted for secondary use.
However, Getzinger discloses receiving a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, outputting the copy of the structural components in a template format that permits the copy to be adopted for secondary use (Col 9 lines 36-61 and Col 14 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Getzinger into the teachings of Hirzel in order to improve data flow (Col 1 line 39).
As per claim 9, Hirzel discloses the non-transitory computer readable medium of claim 8, wherein the operations further comprise exporting the copy in the template format to a repository for access by third parties (par [0053]).
As per claim 10, Hirzel discloses the non-transitory computer readable medium of claim 9, wherein the operations further comprise enabling revision of the copy prior to export (par [0053, 0066]).
As per claim 11, Hirzel discloses the non-transitory computer readable medium of claim 10, wherein the revision includes a change in at least one column heading (par [0063, 0082]).

As per claim 13, Hirzel discloses the non-transitory computer readable medium of claim 12, wherein the access authorization is dependent of receipt of a recompense signal (par [0052]).
As per claim 14, Hirzel discloses the non-transitory computer readable medium of claim 9, wherein the automations include logical sentence structures defining logical rules and wherein the instructions to alter elements include an instruction to alter at least one of the logical sentence structures (par [0047]).
As per claim 15, Hirzel discloses a method for deconstructing an integrated web of structural components and data, the method comprising:
maintaining the integrated web of the structural components and the data, wherein the structural components include customized tables for maintaining the data, automations for acting on the data in the customized tables, and dashboards for visualizing the data (Par [0062, 0175]);
receiving instructions to alter elements of at least some of the structural components; updating the integrated web to comport with the instructions (par [0047]);
Hirzel does not explicitly disclose receiving a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, outputting the copy of the structural components in a template format that permits the copy to be adopted for secondary use.
However, Getzinger discloses receiving a command to generate a copy of the structural components of the integrated web without the data; and in response to the command, outputting the copy of the structural components in a template format that permits the copy to be adopted for secondary use (Col 9 lines 36-61 and Col 14 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Getzinger into the teachings of Hirzel in order to improve data flow (Col 1 line 39).
As per claim 16, Hirzel discloses the method of claim 15, further comprising exporting the copy in the template format to a repository for access by third parties (par [0053]).
As per claim 17, Hirzel discloses the method of claim 16, further comprising enabling revision of the copy prior to export (par [0053, 0066]).

As per claim 19, Hirzel discloses the method of claim 16, further comprising limiting access to the copy to entities with access authorization Par [0052]).
As per claim 20, Hirzel discloses the method of claim 15, wherein the automations include logical sentence structures defining logical rules and wherein the instructions to alter elements includes an instruction to alter at least one of the logical sentence structures (par 0047]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



March 9, 2022
/THU N NGUYEN/Examiner, Art Unit 2154